Ochocinski v Hurley (2021 NY Slip Op 01606)





Ochocinski v Hurley


2021 NY Slip Op 01606


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, WINSLOW, AND BANNISTER, JJ.


246 CA 20-00863

[*1]WILLIAM W. OCHOCINSKI, PLAINTIFF-RESPONDENT, AND MICHELLE DIXON-OCHOCINSKI, PLAINTIFF,
vVINCENT P. HURLEY, WHITELAW TRUCKING, INC., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


BENNETT SCHECHTER ARCURI & WILL LLP, BUFFALO (PETER D. CANTONE OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
COLLINS & COLLINS ATTORNEYS, LLC, BUFFALO (SAMUEL J. CAPIZZI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered July 1, 2020. The order, among other things, denied in part the motion of defendants Vincent P. Hurley and Whitelaw Trucking, Inc. seeking summary judgment dismissing the complaint of plaintiff William W. Ochocinski in its entirety as against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court